COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                    §
  ROY EARL DOWNS, JR.,                                              No. 08-20-00196-CR
                                                    §
  Appellant,                                                           Appeal from the
                                                    §
  v.                                                                 143rd District Court
                                                    §
  THE STATE OF TEXAS,                                              of Ward County, Texas
                                                    §
  Appellee.                                                       (TC# 96-01-3823-CRW)
                                                    §


                                         JUDGMENT

       The Court has considered this cause on the record, and concludes the attempled appeal

should be dismissed for want jurisdiction, in accordance with the opinion of this Court. We

therefore dismiss the appeal for want of jurisdiction. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF NOVEBER, 2020.

                                               YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.